DETAILED ACTION
                                                    WITHDRAWN REJECTIONS1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘linear depression’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘flat.’

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 – 2, 5 — 8, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No.
2,160,517) and Sesock et al (U.S. Patent Application Publication No. 2010/0326418 A1) as
evidenced by Neubauer et al (U.S. Patent Application Publication No. 2013/0291914) and further in view of Capri (U.S. Patent No. 1,629,436).
With regard to Claim 1, Vallanyi discloses a dauber applicator (swab; first column, lines
15 — 20) comprising a container cap (second column, line 7); a stopper or plug is
disclosed (second column, lines 18 — 35), and an applicator rod comprising a first end and a
second end that is shaped as a rod is disclosed, as shown in Figure 2 (third column, lines 38 —
39) and that holds a swab (prevent any detachment; third column, lines 6 — 13; Figure 2); the
second end is therefore shaped to hold a swab that is a cotton blob; alternatively, the second end
is shaped to hold a cotton blob with the use of an external fastener such as adhesive tape,
although the phrase ‘shaped to hold a cotton blob’ is not a positive recitation of a cotton blob; the
first end is accommodated in a bore in the cap (bored extension; third column, lines 14 — 19),
and is adjacent to a region of the rod that passes through the body of the plug (third column, lines
3 — 6; Figure 2); the plug is therefore a holding means; the holding means fits into a cavity
within the container cap that is a groove (third column, lines 20 — 23; Figure 2); the claimed
aspect of the holding means being ‘molded’ is directed to a product — by — process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is obvious even though the prior art product was made by a different process. MPEP 2113. Vallanyi fails to
disclose a holding means that is over the second end, instead of the cap being over the second
end. However, Rabinowitz et al teach that in the making of a container cap that is combined with
a wire for holding a dauber, it is well — known in the art to provide for either the cap, or
alternatively the plug, to be over the second end (it has been considered necessary to force the
wires into a cork body or stopper or into a bore formed in a projection of a Bakelite cap; first
column, lines 3 — 9 of Rabinowitz et al). It would have been obvious for one of ordinary skill in
the art to provide for a holding means that is over the second end, instead of the cap being over
the second end, as it is well — known in the art to provide for either the cap, or alternatively the
plug, to be over the second end as taught by Rabinowitz et al. Although Rabinowitz et al teach
the use of a wire, instead of a rod, for holding a dauber, Sesock et al teach that the term ‘wire’ is
synonymous with the phrase ‘thin rod’ (paragraph 0046 of Sesock et al). It would have been
obvious for one of ordinary skill in the art to provide for a wire instead of a rod in Vallanyi, as
the term ‘wire’ is synonymous with the phrase ‘thin rod’ as taught by Sesock et al.
As shown in Figure 2, the cavity comprises a swelling, because it is extended at ‘18’
(second column, lines 50 — 55), and a depression of the holding means fits around the swelling,
because a space that extends into the interior of the holding means fits over “18,” identical to
Figure 5 of the instant specification. The depression is therefore configured to press fit around
the swelling and therefore prevents, because it makes more difficult, circular motion of the
holding means. Additionally, because the holding means is a stopper, the holding means fits into
and is surrounded by the mouth of the container as shown in Figure 1. The press fitting, in
combination with fitting into the mouth of the container, therefore fully prevents circular motion
of the holding means. Alternatively, because Figure 2 schematically shows ‘18’ and the depression having a very small difference in width, it would have been obvious for one of
ordinary skill in the art to provide for a swelling and a depression having a very small difference
in width. Pressing would therefore be required to fit the depression into the swelling, which is
therefore press fitting, as evidenced by Neubauer et al, which discloses that press fitting is
synonymous with friction fitting (paragraph 0054 of Neubauer et al). The phrase ‘circular
motion’ is interpreted to mean revolution of the dauber applicator in a circular direction around
an axis, instead of rotation around an axis only. 
As shown in Figure 2 of Vallanyi et al, the depression is at the bottom surface of the holding means, because the depression has a bottom, and is linear because the bottom of the depression is flat.
Vallanyi also fails to disclose a second end that is shaped into a sinuous pattern.
Capri teaches a dauber placed over a hook for the purpose of preventing the dauber
working loose (first page, lines 61 — 73), the hook additionally being comprised of a wire that is helically wound (first page, lines 50 – 55). 
It therefore would have been obvious for one of ordinary skill in the art to provide for a
second end that is helically wound, therefore a sinuous pattern, in order to prevent working loose as taught by Capri.
With regard to Claim 2, a hook shape would therefore be obtained
With regard to Claims 5 — 7, a cap having internal threading that is configured to be
screw fitted to a container is taught by Rabinowitz et al (screw threaded side wall;
second column, lines 43 — 46).
With regard to Claim 8, the cavity is in a hollow cylindrical form, as shown in Figure 2 of
Vallanyi.
With regard to Claim 10, as shown in Figure 2 of Vallanyi, the wall of the groove is a
barrier to sideways movement of the holding means, and the holding means also has an edge,
and therefore has a tip. The tip is therefore configured to fit into grooves of the cavity
through interference fit.
With regard to Claim 12, the claimed aspect of the holding means being ‘over — molded’
is directed to a product — by — process limitation. Therefore, if the product in the claim is
the same as the prior art, the claim is unpatentable even though the prior art product was made by
a different process. MPEP 2113.
.

7. 	Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi
(U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and
Sesock et al (U.S. Patent Application Publication No. 2010/0326418 A1) and Capri (U.S. Patent No. 1,629,436) as evidenced by Neubauer et al (U.S. Patent Application Publication No. 2013/0291914) and further in view of Sorenson et al (U.S. Patent No. 7,344,766 B1).
Vallanyi, Rabinowitz et al, Sesock et al and Capri disclose a dauber applicator as discussed above. The holding means has a cylindrical shape (Figure 2 of Vallanyi). With regard to Claim 4, Vallanyi, Rabinowitz et al, Sesock and Capri et al fail to disclose a holder that is plastic.
Sesock et al teach the use of a stopper that is plastic (column 3, lines 47 — 50) for the purpose of obtaining superior leakage properties (column 3, lines 17 — 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for
plastic in order to obtain superior leakage properties as taught by Sesock et al.
With regard to Claim 11, Sesock et al teach polyethylene (column 3, lines 17 — 19).

8. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S.
Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al
(U.S. Patent Application Publication No. 2010/0326418 A1) and Capri (U.S. Patent No. 1,629,436) as evidenced by Neubauer et al (U.S. Patent Application Publication No. 2013/0291914) and further in view of Crutchley et al (U.S. Patent Application Publication No. 2011/0299910 A1).
Vallanyi, Rabinowitz et al, Sesock et al and Capri disclose a dauber applicator as discussed above. Force fitting, interlock and lock and key fitting are therefore disclosed. Vallanyi, Rabinowitz et al, Sesock et al and Capri fail to disclose snap fastening. However, Crutchley et al teach, in a container and applicator arrangement (paragraph 0001), the use of snap fitting, by providing a lip, for the purpose of snug accommodation of the holding means of the applicator, which is an insert ‘12’ (paragraph 0056).
It therefore would have been obvious for one of ordinary skill in the art to provide for
snap fastening which is snap fitting, in order to obtain snug accommodation as taught by
Crutchley et al.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, first ;paragraph rejection of Claim 1 and 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejection is therefore withdrawn.
However, Applicant argues, on page 8 of the remarks dated May 12, 2022, that the claimed invention, which is a press fit, differs from Vallanyi et al in that it prevents circular motion. This is not persuasive because, as stated in the previous Action, press fitting is disclosed by Vallanyi et al or would have been obvious. 
Applicant also argues, on page 9, that the grooves disclosed by Vallanyi et al are unnecessary in the claimed invention. This is not persuasive because grooves are not excluded by the claimed invention.
Applicant also argues, on page 12, that Capri fails to teach both a press fit and a sinuous pattern. This is not persuasive because as stated above, press fitting is disclosed by Vallanyi et al or would have been obvious. 


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782